—In an action to recover damages for medical malpractice, *462the defendant St. Vincent’s Medical Center of Richmond appeals from an order of the Supreme Court, Richmond County (Sangiorgio, J.), dated November 6, 1995, which denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
The submission by the defendant St. Vincent’s Medical Center of Richmond (hereinafter the hospital) of a medical affidavit in support of its motion for summary judgment satisfied the requirement that it make a prima facie showing sufficient to warrant judgment in its favor as a matter of law. The burden then shifted to the plaintiff to lay bare his proof and demonstrate the existence of a triable issue of fact (see, Alvarez v Prospect Hosp., 68 NY2d 320; Winegrad v New York Univ. Med. Ctr., 64 NY2d 851; Simms v North Shore Univ. Hosp., 192 AD2d 700). The plaintiff met this burden by submitting an affidavit from his medical expert which raised questions of fact with respect to the hospital’s alleged failure to properly diagnose his condition. Contrary to the hospital’s contention, the affidavit of the plaintiffs expert did not contain mere general allegations, but stated specific findings and conclusions tending to establish the essential elements of medical malpractice (see, Alvarez v Prospect Hosp., supra; Fileccia v Massapequa Gen. Hosp., 63 NY2d 639).
Accordingly, the Supreme Court properly denied the hospital’s motion for summmary judgment. Bracken, J. P., Ritter, Santucci and Altman, JJ., concur.